  Case 9:18-cv-80176-BB Document 573-6 Entered on FLSD Docket 06/10/2020 Page 1 of 2




From: Andrew S. Brenner
Sent: Sunday, April 12, 2020 2:10 PM
To: Amanda McGovern ‐ Rivero Mestre LLP (amcgovern@riveromestre.com) <amcgovern@riveromestre.com>;
'Zalman Kass' <zkass@riveromestre.com>; Zaharah Markoe <zmarkoe@riveromestre.com>;
arivero@riveromestre.com
Cc: 'Velvel Freedman' <vel@rcfllp.com>; 'Kyle Roche' <kyle@rcfllp.com>; Stephen Lagos <slagos@rcfllp.com>;
Joseph Delich <jdelich@rcfllp.com>; Maxwell Pritt <mpritt@BSFLLP.com>; Alex Holtzman
<aholtzman@BSFLLP.com>; Laselve Harrison <lharrison@BSFLLP.com>; Samantha Licata <slicata@BSFLLP.com>
Subject: Defendant's Expert Disclosures

Happy Easter to those that are observing.

Hope everyone is well.

We are in receipt of Defendant’s expert disclosures. Please note the following:

           1. Madura:          This disclosure does not appear to include the required list of other cases in which
              he has testified. Please provide (if he has no prior testimony, please confirm that). Also, please
              provide deposition dates;
           2. Chambers:        Please provide deposition dates;
           3. Nicholson:       You appear to have re‐issued his prior report, without changes. Please confirm his
              opinions have not changed;
           4. Norwitch:        You appear to have re‐issued his prior report. Please confirm his opinions have not
              changed;
           5. McIntyre:        Please provide deposition dates;
           6. Klin:            It is apparent from this Report that Dr. Klin (and Dr. Saulnier) must have a
              significant amount of documents and related materials that were relied upon for the opinions in
              the report but have not been produced. For example, the report references interviews that were
              done with Dr. Wright, his wife, his mother, his sister, his uncle and               Presumably, notes
              and/or recordings were done of each of these interviews. Additionally, various diagnostic tests are
              reported to have been done. These documents and related information were generated by both of
              the doctors and relied upon by Dr. Klin. None of these things have been produced. Please produce
              them, and any other materials considered by Dr. Klin in forming his opinions.
              Moreover, it is not sufficient to list prior testimony by simply giving the names of lawyers who
              hired Dr. Klin. Unless you are directing those lawyers to provide us with the work done, and
              testimony given, by Dr. Klin in those cases, the listing you provided is useless. Please immediately
              provide the case names, numbers, jurisdictions, etc. for the prior expert witness work (over the last
              4 years) for Dr. Klin. Also, please provide deposition dates;
           7. White:           Although you re‐submitted the reports of Messrs. Nicholson and Norwitch without
              change, you did not do the same for Mr. White. Please let us know if Mr. White is still one of your
              experts, and if so, as an affirmative expert, a rebuttal expert or both.

Thank you in advance for your attention to these matters.

ASB
                                                         1
Case 9:18-cv-80176-BB Document 573-6 Entered on FLSD Docket 06/10/2020 Page 2 of 2




                                        2
